Case: 17-13018   Date Filed: 05/30/2018   Page: 1 of 3


                                                       [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 17-13018
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 5:16-cv-00555-JSM
                    Bkcy No. 3:15-bkc-00341-PMG


In re:

          REMI GUNN,

                                                            Debtor.
__________________________________________________________________

JAMES M. THOMPSON,

                                                           Plaintiff-Appellant,

                                  versus

REMI GUNN,

                                                          Defendant-Appellee.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                             (May 30, 2018)
                Case: 17-13018       Date Filed: 05/30/2018      Page: 2 of 3


Before ED CARNES, Chief Judge, WILSON, and JORDAN, Circuit Judges.

PER CURIAM:

       James Thompson, proceeding pro se, appeals the district court’s dismissal of

his bankruptcy appeal. He filed an involuntary bankruptcy petition against Remi

Gunn, which the bankruptcy court dismissed. The bankruptcy court also awarded

Gunn damages, and Thompson appealed that judgment to the district court. The

district court dismissed his appeal on the grounds that Thompson failed to

prosecute the appeal, failed to state a legal basis for the appeal, and did not comply

with the bankruptcy rules. This is Thompson’s appeal.

       Thompson’s brief, liberally construed, does not address any of the district

court’s reasons for dismissing his appeal, which means that he has abandoned

those issues. See Timson v. Sampson, 518 F.3d 870, 874 (11th Cir. 2008)

(“[I]ssues not briefed on appeal by a pro se litigant are deemed abandoned.”). As a

result, the district court’s judgment must be affirmed. See Sapuppo v. Allstate

Floridian Ins. Co., 739 F.3d 678, 680 (11th Cir. 2014) (“When an appellant fails to

challenge properly on appeal one of the grounds on which the district court based

its judgment, he is deemed to have abandoned any challenge of that ground, and it

follows that the judgment is due to be affirmed.”). 1

       1
          Even if Thompson had briefed those issues, he could not show that the district court
abused its discretion in dismissing his appeal. See Pyramid Mobile Homes, Inc. v. Speake, 531
F.2d 743, 744–46 (5th Cir. 1976). The record supports the district court’s finding that Thompson
failed to meet deadlines and violated the district court’s order directing him to file a brief
                                               2
                Case: 17-13018       Date Filed: 05/30/2018      Page: 3 of 3


       AFFIRMED.




complying with the bankruptcy rules. The district court also warned Thompson that his failure to
file a proper brief could result in the dismissal of his appeal with prejudice. His behavior
justified the dismissal of his appeal. See Moon v. Newsome, 863 F.2d 835, 837 (11th Cir. 1989)
(“While dismissal is an extraordinary remedy, dismissal upon disregard of an order, especially
where the litigant has been forewarned, generally is not an abuse of discretion.”).
                                               3